



EXHIBIT 10.22

 

AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT to Loan and Security Agreement (this “Amendment”) is entered into
as of December 26, 2007, by and between Silicon Valley Bank (“Bank”) and
Vascular Solutions, Inc., a Minnesota corporation (“Borrower”) whose address is
6464 Sycamore Court, Minneapolis, Minnesota 55369.

RECITALS

A.        Bank and Borrower have entered into that certain Loan and Security
Agreement dated with an Effective Date of December 31, 2003 (as the same may
have been, and may from time to time in the future be, amended, modified,
supplemented or restated, the “Loan Agreement”).

B.        Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.

C.        Borrower has requested that Bank amend the Loan Agreement to
(i) extend the Revolving Maturity Date, (ii) provide for the issuance of Letters
of Credit, and (iii) make certain other revisions to the Loan Agreement as more
fully set forth herein.

D.        Bank has agreed to so amend certain provisions of the Loan Agreement,
but only to the extent, in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.        Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.

 

2.

Amendments to Loan Agreement.

 

2.1       Section 2.1.1(a) (Revolving Advances). The first sentence of Section
2.1.1(a) of the Loan Agreement reads as follows:

Bank will make Revolving Advances not exceeding the lesser of (A) the Committed
Revolving Line and (B) the Borrowing Base.


--------------------------------------------------------------------------------


Said sentence is hereby amended to read as follows:

Subject to the terms and conditions of this Agreement, Bank shall make Revolving
Advances not exceeding the Availability Amount.

2.2       New Section 2.1.2 (Letters of Credit). The following is hereby added
as Section 2.1.2 to the Loan Agreement:

 

2.1.2

Letters of Credit Sublimit.

 

(a)       As part of the Committed Revolving Line, at Borrower’s request for a
Letter of Credit or Letters of Credit for the purpose set forth in subsection
“f” below, Bank shall issue or have issued Letters of Credit for Borrower’s
account in accordance with subsection “f” below. Such aggregate amounts utilized
hereunder shall at all times reduce the amount otherwise available for Revolving
Advances under the Committed Revolving Line. Except as set forth in subsection
“e” below, the aggregate amount available to be used for the issuance of Letters
of Credit may not exceed the following (the “Formula LC Limit”): (i) the lesser
of (A) the Committed Revolving Line or (B) the Borrowing Base or (C)
$10,000,000, minus (ii) the outstanding principal amount of any Revolving
Advances (including the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve). If, on the Revolving Maturity Date, there are any outstanding Letters
of Credit, then on such date Borrower shall provide to Bank cash collateral in
an amount equal to 105% of the face amount of all such Letters of Credit plus
all interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment), to secure all of the
Obligations relating to said Letters of Credit. All Letters of Credit shall be
in form and substance acceptable to Bank in its sole discretion and shall be
subject to the terms and conditions of Bank’s standard Application and Letter of
Credit Agreement (the “Letter of Credit Application”). Borrower agrees to
execute any further documentation in connection with the Letters of Credit as
Bank may reasonably request. Borrower further agrees to be bound by the
regulations and interpretations of the issuer of any Letters of Credit
guarantied by Bank and opened for Borrower’s account or by Bank’s
interpretations of any Letter of Credit issued by Bank for Borrower’s account,
and Borrower understands and agrees that Bank shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrower’s instructions or those contained in the Letters of Credit or any
modifications, amendments, or supplements thereto.

(b)       The obligation of Borrower to immediately reimburse Bank for drawings
made under Letters of Credit shall be absolute, unconditional, and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement,
such Letters of Credit, and the Letter of Credit Application.

 

2


--------------------------------------------------------------------------------


(c)       Borrower may request that Bank issue a Letter of Credit payable in a
Foreign Currency. If a demand for payment is made under any such Letter of
Credit, Bank shall treat such demand as a Revolving Advance to Borrower of the
equivalent of the amount thereof (plus fees and charges in connection therewith
such as wire, cable, SWIFT or similar charges) in Dollars at the then-prevailing
rate of exchange in San Francisco, California, for sales of the Foreign Currency
for transfer to the country issuing such Foreign Currency.

(d)       To guard against fluctuations in currency exchange rates, upon the
issuance of any Letter of Credit payable in a Foreign Currency, Bank shall
create a reserve (the “Letter of Credit Reserve”) under the Revolving Line in an
amount equal to ten percent (10%) of the face amount of such Letter of Credit.
The amount of the Letter of Credit Reserve may be adjusted by Bank from time to
time to account for fluctuations in the exchange rate. The availability of funds
under the Revolving Line shall be reduced by the amount of such Letter of Credit
Reserve for as long as such Letter of Credit remains outstanding.

(e)       Notwithstanding the Formula LC Limit, Borrower may request that Bank,
in Bank’s sole discretion, issue or have issued Letters of Credit for Borrower’s
account which, when aggregated with other amounts used for the issuance of
Letters of Credit, exceed the Formula LC Limit, provided that (i) such excess
must be secured by cash or Cash Equivalents held at Bank, (ii) Bank’s security
interest in such cash or Cash Equivalents must be a first priority security
interest, on terms and conditions, and pursuant to documentation, satisfactory
to Bank in its sole discretion, and (iii) such cash or Cash Equivalents cannot
be used to satisfy the Cash At Bank Covenant or be specifically allocated as
security for any other Credit Extension.

(f)        Borrower shall only request, and Bank shall only issue or have
issued, pursuant to this Section 2.1.2, Letters of Credit in favor of VNUS
Medical Technologies Inc. for purposes of posting any bond that may be required
as a condition to Borrower appealing any judgment against Borrower in the VNUS
Litigation.

2.3       Section 2.2 (Overadvances). The first sentence of Section 2.2 of the
Loan Agreement reads as follows:

If Borrower’s Obligations under Section 2.1.1 exceed any of the applicable
lending limitations set forth therein, Borrower must immediately pay Bank the
excess.

 

3


--------------------------------------------------------------------------------


Said sentence is hereby amended to read as follows:

If Borrower’s Obligations under Section 2.1.1 and/or Section 2.1.2 exceed any of
the applicable lending limitations set forth therein, Borrower must immediately
pay Bank the excess.

2.4       Section 2.3(a) (Interest Rate). The first full sentence of
Section 2.3(a) of the Loan Agreement – Interest Rate – reads as follows:

Revolving Advances accrue interest on the outstanding principal balance at a per
annum rate equal to one-half of one percentage point (0.50%) above the Prime
Rate, and Equipment Advances accrue interest on the outstanding principal
balance at a per annum rate equal to one and one-half of one percentage point
(1.50%) above the Prime Rate.

Said sentence is hereby amended to read as follows:

Revolving Advances accrue interest on the outstanding principal balance at a per
annum rate equal to the greater of one-half of one percentage point (0.50%)
above the Prime Rate or 7.25%, and Equipment Advances accrue interest on the
outstanding principal balance at a per annum rate equal to one and one-half of
one percentage point (1.50%) above the Prime Rate.

2.5       Subsection 2.4(c) (Unused Revolving Line Fee). Section 2.4(c) of the
Loan Agreement, which reads “(c) [Omitted]”, is hereby amended to read as
follows:

(c)       Unused Revolving Line Fee. Borrower shall pay to Bank a fee, payable
quarterly, in arrears, on a calendar year basis, in an amount equal to
one-quarter of one percent (0.25%) per annum of the average unused portion of
the Committed Revolving Line, as determined by Bank. Borrower shall not be
entitled to any credit, rebate or repayment of any such fee previously earned by
Bank pursuant to this Section notwithstanding any termination of the Agreement
or the suspension or termination of Bank’s obligation to make loans and advances
hereunder. The amount by which availability for Revolving Advances under the
Committed Revolving Line has been reduced due to Letters of Credit issued
pursuant to this Agreement shall be considered as a use of the Committed
Revolving Line for purposes of the section.

 

2.6       New Section 2.4(d) (Letter of Credit Fee). The following is hereby
added as Section 2.4(d) to the Loan Agreement:

(d)       Letter of Credit Fee. Borrower shall pay to the Bank Bank’s customary
fees and expenses for the issuance or renewal of Letters of Credit, including,
without limitation, a Letter of Credit Fee of (i) one and one-half percent
(1.5%) per annum of the face amount of each Letter of Credit issued upon the
issuance thereof, and (ii) three-quarters of one percent (.75%) per annum of the
face amount of each Letter of Credit issued on the first anniversary of its
issuance and upon the expiration of each six month period thereafter, and on the
renewal of such Letter of Credit by Bank.

 

4


--------------------------------------------------------------------------------


2.7       Section 6.7 (Financial Covenants). Section 6.7 of the Loan Agreement
reads as follows:

Borrower will maintain at all times:

(i)        Tangible Net Worth. A Tangible Net Worth of not less than (i)
$11,000,000 through and including September 30, 2007, and (ii) $13,000,000 from
October 1, 2007 and at all times thereafter; in each case plus 50% of the
aggregate of (y) the Borrower’s quarterly net profit for the quarter ending
March 31, 2007 and for each quarter thereafter, plus (z) all consideration for
equity securities of Borrower received after December 1, 2006. Increases in the
Tangible Net Worth requirement based on quarterly net profit shall be effective
on the last day of the quarter in which said net profit is realized, and shall
continue effective thereafter. Increases in the Tangible Net Worth requirement
based on consideration received for equity securities of the Borrower shall be
effective as of the end of the month in which such consideration is received,
and shall continue effective thereafter. In no event shall the Tangible Net
Worth requirement be decreased.

(ii)       Liquidity Coverage. A ratio of (A) unrestricted domestic cash (and
equivalents) plus the amount of Eligible Accounts, divided by (B) the aggregate
amount of Obligations outstanding hereunder (excluding outstanding Equipment
Advances), of not less than 1.25 to 1.00.

Said Section 6.7 is hereby amended to read as follows:

Borrower will:

(i)        Tangible Net Worth. Maintain at all times a Tangible Net Worth of not
less than an amount equal to (1) $10,000,000, minus (2) the lesser of
$10,000,000 or the aggregate face amounts of any Letters of Credit and/or
letters of credit issued and outstanding in favor of VNUS Medical Technologies
Inc. for purposes of posting any bond that may be required as a condition to
Borrower appealing any judgment against Borrower in the VNUS Litigation
(collectively, the “VNUS Bond LC”), plus (3) 50% of the aggregate of (y) the
Borrower’s quarterly Net Income for the quarter ending December 31, 2007 and for
each quarter thereafter, plus (z) all consideration for equity securities of
Borrower received after September 30, 2007. Increases in the Tangible Net Worth
requirement based on quarterly Net Income shall be effective on the last day of
the quarter in which said Net Income is realized, and shall continue effective
thereafter. Increases in the Tangible Net Worth requirement based on
consideration received for equity securities of the Borrower shall be effective
as of the end of the month in which such consideration is received, and shall
continue effective thereafter. In no event shall the Tangible Net Worth
requirement be decreased except as contemplated in subpart “2” above.

 

5


--------------------------------------------------------------------------------


(ii)      Cash at Bank. Maintain at all times at least $3,000,000 of
unrestricted cash in deposit accounts with Bank (the “Cash At Bank Covenant”).

(iii)      Adjusted Earnings. Have (a) Net Income, plus (b) to the extent issued
during the period for which the Net Income is being calculated, the face amount
of the VNUS Bond LC, plus (c) to the extent deducted in the calculation of Net
Income, depreciation expense and amortization expense, less (d) capital
expenditures, of (x) greater than zero for the three month period ending
November 30, 2007 and for each three month period ending as of the last day of
each month thereafter through and including March 31, 2008, (y) greater than
$100,000 for the three month period ending April 30, 2008 and for each three
month period ending as of the last day of each month thereafter through and
including June 30, 2008, and (z) greater than $500,000 for the three month
period ending July 31, 2008 and for each three month period ending as of the
last day of each month thereafter.

2.8       Section 9.1 (Rights and Remedies). The following is hereby added as a
new subsection to Section 9.1 of the Loan Agreement:

(h)       Demand that Borrower (i) deposits cash with Bank in an amount equal to
the aggregate amount of any Letters of Credit remaining undrawn, as collateral
security for the repayment of any future drawings under such Letters of Credit,
and Borrower shall forthwith deposit and pay such amounts, and (ii) pay in
advance all Letter of Credit fees scheduled to be paid or payable over the
remaining term of any Letters of Credit.

2.9       Section 13.1 (Borrowing Base). The definition of “Borrowing Base”
contained in Section 13.1 of the Loan Agreement reads as follows:

“Borrowing Base” shall mean:

(A)      up to 75% of Eligible Accounts; provided, however, that Bank may lower
the percentage of the Borrowing Base after performing an audit of Borrower’s
Collateral in Bank’s good faith business judgment; plus

(B)      up to 25% of Eligible Inventory, provided that Advances hereunder based
on Eligible Inventory shall at no time exceed the lesser of (i) $1,500,000 or
(ii) 33% of the amount of Eligible Accounts, as applicable from time to time;
plus

 

6


--------------------------------------------------------------------------------


(C)      up to 50% of Borrower’s unrestricted cash which is held at Bank and is
subject to Bank’s first-priority perfected security interest;

as the foregoing are determined and confirmed by Bank from Borrower’s most
recent Borrowing Base Certificate.

Said definition is hereby amended to read as follows:

“Borrowing Base” shall mean:

(A)      up to 80% of Eligible Accounts; provided, however, that Bank may lower
the percentage of the Borrowing Base after performing an audit of Borrower’s
Collateral in Bank’s good faith business judgment; plus

(B)      up to 30% of Eligible Inventory, provided that Revolving Advances
hereunder based on Eligible Inventory shall at no time exceed the lesser of
(i) $3,000,000 or (ii) 40% of the amount of Eligible Accounts, as applicable
from time to time; plus

(C)      up to 75% of Borrower’s unrestricted cash and Cash Equivalents which
are held at Bank and are subject to Bank’s first-priority perfected security
interest (for purposes of the foregoing, “restricted” cash or Cash Equivalents
include, without limitation, any cash or Cash Equivalents being used to secure
Letter of Credit Obligations as contemplated by Section 2.1.2(e));

as the foregoing are determined and confirmed by Bank from Borrower’s most
recent Borrowing Base Certificate.

2.10     Section 13.1 (Committed Revolving Line). The amount “$5,000,000”
contained in the definition of “Committed Revolving Line,” which is contained in
Section 13.1 of the Loan Agreement, is hereby amended from said “$5,000,000” to
“$10,000,000.

2.11     Section 13.1 (Credit Extension). The definition of “Credit Extension”
contained in Section 13.1 of the Loan Agreement reads as follows:

“Credit Extension” is each Revolving Advance, Equipment Advance and other
extension of credit or credit accommodation by Bank for Borrower’s benefit.

Said definition is hereby amended to read as follows:

“Credit Extension” is each Revolving Advance, Letter of Credit, Equipment
Advance and other extension of credit or credit accommodation by Bank for
Borrower’s benefit.

 

7


--------------------------------------------------------------------------------


2.12     Section 13.1 (Eligible Accounts). The following subsections “a”, “b”
and “e” of the definition of “Eligible Accounts” contained in Section 13.1 of
the Loan Agreement are hereby amended to read as follows:

(a)       Accounts (other than Foreign Accounts) that the account debtor has not
paid within 90 days of invoice date, and Foreign Accounts that the account
debtor has not paid within 150 days of invoice date, provided that not more than
$500,000 of Eligible Accounts may consist of Foreign Accounts that are unpaid
more than 120 but less than 151 days of invoice date;

(b)       Accounts (other than Foreign Accounts) for an account debtor, 50% or
more of whose Accounts have not been paid within 90 days of invoice date, and
Foreign Accounts for an account debtor, 50% or more of whose Accounts have not
been paid within 150 days of invoice date;

(e)       [Reserved];

2.13     Section 13.1 (Revolving Maturity Date). The definition of “Revolving
Maturity Date,” which is contained in Section 13.1 of the Loan Agreement, is
hereby amended from “December 27, 2007” to “December 25, 2009”.

2.14     Section 13.1 (Tangible Net Worth). The definition of “Tangible Net
Worth” contained in Section 13.1 of the Loan Agreement reads as follows:

“Tangible Net Worth” is, on any date, the book value of Borrower minus the
aggregate amounts attributable to intangible items plus Subordinated Debt.

Said definition is hereby amended to read as follows:

“Tangible Net Worth” is, on any date, the book value of Borrower minus the
aggregate amounts attributable to intangible items (other than restricted cash
that is treated as an intangible item) plus Subordinated Debt.

2.15     Section 13.1 (New Definitions). The following definitions are hereby
added to Section 13.1 of the Loan Agreement in the appropriate alphabetical
order.

“Availability Amount” is (a) the lesser of (i) the Committed Revolving Line or
(ii) the Borrowing Base, minus (b) the amount of all outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit) plus an amount equal
to the Letter of Credit Reserve, and minus (c) the outstanding principal balance
of any Revolving Advances.

“Cash At Bank Covenant” has the meaning set forth in Section 6.7(ii).

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any

 

8


--------------------------------------------------------------------------------


State thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue.

 

“Foreign Account” means an Account for which the account debtor does not have
its principal place of business in the United States.

 

“Foreign Currency” means lawful money of a country other than the United States.

 

“Formula LC Limit” has the meaning set forth in Section 2.1.2(a).

 

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.

“Letter of Credit Application” is defined in Section 2.1.2(a).

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d).

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

“VNUS Bond LC” has the meaning set forth in Section 6.7.

“VNUS Litigation” means the intellectual property lawsuit brought against
Borrower (as one of three defendants) by VNUS Medical Technologies, Inc.
(“VNUS”) on October 13, 2005 in the United States District Court for the
Northern District of California, requesting a judgment that Borrower’s Vari-Lase
procedure kit and Vari-Lase laser console infringe on certain patents held by
VNUS.

2.16     Exhibit D (Compliance Certificate). Exhibit D to the Loan Agreement is
hereby replaced by Exhibit A hereto.

 

9


--------------------------------------------------------------------------------


3.         Condition Precedent to Revolving Advances. Without limitation on any
other conditions or other terms of the Loan Documents, each of the following
shall be a condition precedent to Bank’s obligation to make the initial
Revolving Advance after the date hereof: (1) an audit by Bank of Borrower’s
Collateral, and (2) Bank’s receipt and satisfactory review of Borrower’s
certificate of incorporation and lien searches against Borrower.

4.         Facility Fee. Borrower shall pay to Bank a fee of $75,000
concurrently herewith, which shall be in addition to interest and to all other
amounts payable hereunder and under the Loan Documents and which shall not be
refundable. Bank is authorized to charge said fee to Borrower’s loan account or
any of Borrower’s deposit accounts maintained with Bank.

5.         Limitation of Amendments.

5.1       The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

5.2       This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

6.         Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:

6.1       Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

6.2       Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

6.3       The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

6.4       The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

 

10


--------------------------------------------------------------------------------


6.5       The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

6.6       The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and

6.7       This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

7.         Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

[Signature page follows]

 












11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

BANK

 

BORROWER

 

 

 

 

 

SILICON VALLEY BANK

 

VASCULAR SOLUTIONS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

By: 

 

Name: 

 

 

Name: 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 













12


--------------------------------------------------------------------------------


EXHIBIT A

TO

AMENDMENT TO

LOAN AND SECURITY AGREEMENT

 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

 

3003 Tasman Drive

 

Santa Clara, CA 95054

 

FROM:

VASCULAR SOLUTIONS, INC.

 

The undersigned authorized officer of VASCULAR SOLUTIONS, INC. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (i) Borrower is in complete
compliance for the period ending _______________ with all required reporting and
financial covenants as set forth in Section 6.2 and 6.7 of the Agreement,
respectively, except as noted below and (ii) all representations and warranties
as set forth in the Agreement are true and correct in all material respects on
this date. Attached are the required documents supporting the certification. The
Officer certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) consistently applied from one period to the next
except as explained in an accompanying letter or footnotes and subject to normal
year end audit adjustments for interim financial statements. The Officer
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement regarding the making of loans as more fully set forth in Sections 3.1
and 3.2 thereof, as applicable, and that compliance is determined on an ongoing
basis and not just at the date this certificate is delivered.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

Required

Complies

 

 

 

Monthly financial statements + CC

Monthly within 30 days

Yes/No

Annual (Audited)

FYE within 90 days

Yes/No

A/R & A/P Agings (by invoice date)

Monthly * within 30 days

Yes/No

Inventory Report

Monthly * within 30 days

Yes/No

A/R Audit

Initial and Annually

Yes/No

Borrowing Base Certificate

Monthly * within 30 days

Yes/No

Annual Projections

Prior to start of new fiscal year

Yes/No

 

*Quarterly when not borrowing on the RLOC

 

 

Financial Covenant

Required

Actual

Complies

As of month end:

 

 

 

§ 6.7(i): Minimum Tangible Net Worth

$10,000,000**

$__________

Yes/No

§ 6.7(ii): Unrestricted Cash at Bank

$3,000,000

$__________

Yes/No

§ 6.7(iii): Adjusted Earnings thru 3/08

more than $0.0

$__________

Yes/No

§ 6.7(iii): Adjusted Earnings 4/08 – 6/08

more than $100,000

$__________

Yes/No

§ 6.7(iii): Adjusted Earnings thereafter

more than $500,000

$__________

Yes/No

 

** as adjusted per the Agreement

 

 

 

 

13


--------------------------------------------------------------------------------


Comments Regarding Exceptions: See Attached.

 

Sincerely,

 

Vascular Solutions, Inc

 

 

BANK USE ONLY

 

 

 

 

By _____________________________________

 

 

 

Received by _________________________

Title: ___________________________________

 

 

Authorized Signer

 

Date:

 

 

Date _______________________________

 

 

 

 

 

 

 

Verified ____________________________

Authorized Signer

 

 

 

 

 

 

 

Date _______________________________

 

 

 

 

Compliance Status: Yes No

 

 

 












14


--------------------------------------------------------------------------------